TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 26, 2015



                                       NO. 03-13-00311-CV


                                    Lucy Gutierrez, Appellant

                                                  v.

                         Portfolio Recovery Associates, LLC, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on November 8, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.